Citation Nr: 1617698	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-22 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral progressive myopia, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned in March 2016.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran withdrew his appeal of the denial of service connection for bilateral progressive myopia and an acquired psychiatric disorder on the record during the March 2016 hearing before the Board and in correspondence dated in March 2016.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board.  38 C.F.R. § 20.204(b) (2015). 

In the present case, the Veteran withdrew his appeal of the denial of service connection for bilateral progressive myopia and an acquired psychiatric disorder on the record during the March 2016 hearing before the Board.  He also submitted a written statement date-stamped in March 2016 requesting withdrawal of the same appeals.  The Veteran has clearly and unambiguously withdrawn these appeals.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal of these issues, and it is dismissed.


ORDER

The appeal with regard to the denial of service connection for bilateral progressive myopia and an acquired psychiatric disorder is dismissed.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the February 2012 VA examination report is inadequate to make an informed decision on the Veteran's claim because it does not appear the examiner considered an accurate factual history of the claimed disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (indicating an opinion based on an incorrect factual premise has no probative value).  More specifically, the February 2012 examiner noted the Veteran's hearing was within normal limits bilaterally at his separation from service, but explained there was a threshold shift at 4000 Hz for the right ear.  She ultimately concluded the Veteran's current hearing loss was not likely the result of acoustic trauma in service.

The Board notes the Veteran's July 1969 separation examination report indicates audiometric testing results were reported in American Standards Association (ASA) units, as opposed to International Standards Organization (ISO) units.  When converted to ISO units, the results of testing at separation from service were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
20
20
20
15
Left Ear
25
20
20
20
25

The Court of Appeals for Veterans Claims (Court) has indicated the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v Brown, 5 Vet. App. 155, 157 (1993).  Thus, it does not appear the Veteran's hearing was within normal limits bilaterally at his separation from service, even though it did not constitute a hearing loss disability for VA purposes at that time.  See 38 C.F.R. § 3.385 (2015).

The February 2012 examiner also noted a clinically significant threshold shift at 4000 Hz for the right ear during service.  Audiometric testing results at the Veteran's induction into service were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
20
N/V
10
Left Ear
15
15
0
N/V
5

These results are presumed to be reported in ISO units as the testing was performed by a service department after October 31, 1967.  Comparison of the results at induction with the results at separation shows far greater threshold shifts at 500 Hz bilaterally, 2000 Hz for the left ear, and 4000 Hz for the left ear than at 4000 Hz for the right ear as reported by the February 2012 examiner, after the conversion of the results of testing at separation from ASA to ISO units.  Furthermore, if the results at separation from service are not converted, there is no threshold shift shown at 4000 Hz.  Thus, it does not appear the February 2012 examiner's opinion is based on an accurate factual history.  See Reonal, supra.

The Veteran has also been granted service connection for tinnitus; therefore, the Board finds it prudent to obtain an opinion addressing secondary service connection with regard to bilateral hearing loss.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown , 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination to determine whether his current bilateral hearing loss is at least as likely as not the result of acoustic trauma in service; or proximately due to, or aggravated by, his service-connected tinnitus.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of bilateral hearing loss prior to aggravation by the service-connected tinnitus.

The examiner further advised the results of audiometric testing at induction (November 1968) are presumed to be reported in ISO units, and the results of audiometric testing at separation (July 1969) must be converted from ASA units to ISO units prior to comparison of the examinations.  The examiner must specifically acknowledge this directive in the examination report.
The examiner is further advised the Veteran is competent to report his symptoms and history, to include the reports of ear trouble noted on the July 1969 report of medical history prepared in conjunction with the Veteran's separation examination, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


